                                                                                DISTRICT OF OREGON
                                                                                     FILED
                                                                                  November 07, 2018
                                                                              Clerk, U.S. Bankruptcy Court



            Below is an Order of the Court.
 1
 2
 3
 4
 5
                                                              _______________________________________
 6                                                                      PETER C. McKITTRICK
                                                                        U.S. Bankruptcy Judge
 7
 8
 9                                 UNITED STATES BANKRUPTCY COURT
10                                    FOR THE DISTRICT OF OREGON
11   In Re:                                           )
                                                      )     Bankruptcy Case No.
12   PETER SZANTO,                                    )     16-33185-pcm7
                                                      )
13                                   Debtor.          )
                                                      )
14                                                    )
     UNITED STATES TRUSTEE,                           )     Adversary No. 18-3022-pcm
15                                                    )
                                     Plaintiff,       )     ORDER DENYING MOTION
16                                                    )     (Doc. 150)
                   v.                                 )
17                                                    )
     PETER SZANTO,                                    )
18                                                    )
                                     Defendant.       )
19                                                    )
20           The Court has set a hearing on November 13, 2018, (the Hearing) on
21   Debtor’s motions to compel discovery (the Motions to Compel)(Docs. 47-
22   50).     On November 6, 2018, Debtor filed a Notice of Motion and Motion
23   Pursuant to Fed. Rule of Bankruptcy Procedure 9006(b)(1) to Extend Date
24   of Hearing of 11/13/2018 (the Motion).               Doc. 150.      Debtor argues that the
25   Hearing should be delayed for some indeterminate amount of time so that
26   he can obtain evidence to disprove certain statements made by the United


     Page 1 -       ORDER DENYING MOTION (Doc. 150)


                             Case 18-03022-pcm    Doc 151    Filed 11/07/18
 1   States Trustee (the UST) in a supplemental objection (the Supplemental
 2   Objection) to the Motions to Compel the UST filed on October 26, 2018.
 3   Doc. 146.    In the Supplemental Objection, the UST states that it has
 4   tried to provide Debtor with certain documents and information but that
 5   Debtor has failed to accept delivery or communicate with the UST on the
 6   topic.   The Supplemental Objection restates representations made by the
 7   UST in documents filed on October 3, 2018.         See Docs. 108; 109.
 8   Therefore, Debtor’s statement in the Motion that he first learned of the
 9   UST’s contentions on November 1, 2018, when he allegedly received the
10   Supplemental Objection, is false.
11         At the Hearing, the Court intends to address the Motions to Compel
12   and, in the interest of judicial efficiency, facilitate the production of
13   discovery to which Debtor is entitled, without regard to earlier attempts
14   by the UST to produce documents or the reason those attempts were not
15   successful.    As a result, there is no reason to set over the Hearing and
16   delay proceedings in this matter
17         The Court has considered any additional arguments raised by Debtor
18   in the Motion.    The Court has already addressed and rejected some of
19   those arguments in earlier orders.       Any remaining arguments are
20   irrelevant and/or without merit.       Therefore,
21         IT IS HEREBY ORDERED that the Motion is DENIED.
22         IT IS FURTHER ORDERED that the Hearing will take place as scheduled
23   on November 13, 2018.
24                                           ###
25   cc:   Peter Szanto
           Carla McClurg
26


     Page 2 -    ORDER DENYING MOTION (Doc. 150)


                        Case 18-03022-pcm   Doc 151   Filed 11/07/18
